Citation Nr: 0728109	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-32 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2. Whether new and material evidence has been submitted to 
reopen a claim of 
entitlement to service connection for a respiratory 
disability, to include as manifested by allergies, sinusitis, 
rhinitis, and/or bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from February 1981 to February 
1985 and had verified periods of active duty for training in 
the Vermont National Guard and Army Reserves from 1986 to 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2005 and March 2006 rating decisions of 
the White River Junction, Vermont Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board has considered the provisions of 7(b)(1) and 7b)(2) 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) with regard to the finality of 
the RO's August 1998 determination that denied service 
connection for a respiratory disability.  Such statute 
provides that a claim for benefits denied on the basis of not 
being well grounded, which became final during the period 
beginning on July 14, 1999 and ending November 9, 2000, 
should be readjudicated as if the denial had not been made.  
Here, although the RO's August 1998 denial of veteran's claim 
for a respiratory disability became final between July 14, 
1999 and November 9, 2000, the Board does not construe such 
denial to be on the basis of not being well grounded.  
Therefore, the issue on appeal has been characterized as that 
found on the coversheet of the decision.

The issue of entitlement to service connection for a 
psychiatric disability, to include PTSD due to in-service 
personal assault, and the reopened claim of entitlement to 
service connection for a respiratory disability, to include 
as manifested by allergies, sinusitis, rhinitis, and/or 
bronchitis, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed determination dated in August 1998, the 
RO denied the appellant's claim of entitlement to service 
connection for a respiratory disability.

2.  Evidence added to the record since the August 1998 RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the appellant's claim, and raises a reasonable 
possibility of substantiating the appellant's claim.


CONCLUSIONS OF LAW

1.  The RO's decision of August 1998, that denied the 
appellant's claim of entitlement to service connection for a 
respiratory disability, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).  

2.  New and material evidence has been received and the claim 
for entitlement to service connection for a respiratory 
disability, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

A review of the claims file reveals that, in light of the 
Kent decision, the November 2004 AOJ VCAA notification letter 
sent to the veteran is insufficient.  Although the letter 
informed the veteran that new and material evidence could be 
submitted to reopen her claim and indicated what type of 
evidence would qualify as "new" evidence, she was not 
specifically informed of what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  However, because the instant decision 
reopens the veteran's service connection claim, any 
deficiency with respect to notice regarding new and material 
evidence is moot and no harm or prejudice to the appellant 
has resulted.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and private and VA 
treatment records.  Additionally, the claims file contains 
the veteran's statements in support of her claim.  The Board 
has carefully reviewed such statements and concludes that she 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a)(2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The August 1998 RO decision denied the claim of entitlement 
to service connection for respiratory disability on the basis 
that there was no evidence of a current respiratory 
disability or a physician's statement linking her condition 
to her military service.  Without demonstration of current 
disability, there could be no service connection.  Degmetich 
v. Brown, 104 F. 3d 1328 (1997).  No appeal was taken from 
that determination.  As such, it is final.  38 U.S.C.A. 
§ 7105.  A petition to reopen the claim was received in 2004.

The evidence received since the final August 1998 RO decision 
includes private and VA treatment records.  These clinical 
records reflect that the veteran sought treatment for 
bronchitis in 2002.  These records also demonstrate that the 
veteran uses Albuterol and Flunisolide, medications used to 
treat allergies and pulmonary conditions.  Such evidence was 
not considered at the time of the prior final denial.  This 
additional evidence relates to an unestablished fact 
necessary to substantiate the claim (i.e., a current 
respiratory disability), and was not previously considered.  
As such, the newly submitted evidence is not cumulative or 
redundant and when considered in conjunction with the record 
as a whole, raises a reasonable possibility of substantiating 
the veteran's claim.  Accordingly, the Board concludes that 
the evidence received subsequent to the August 1998 RO 
denial, considered in conjunction with the record as a whole, 
is new and material and the claim for entitlement to service 
connection for a respiratory disability, to include as 
manifested by allergies, sinusitis, rhinitis, and/or 
bronchitis, is reopened.


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for a respiratory disability, to 
include as manifested by allergies, sinusitis, rhinitis, 
and/or bronchitis, the appeal, to this extent, is granted.


REMAND

Having reopened the claim for service connection for a 
respiratory disability, to include as manifested by allergies 
sinusitis, rhinitis, and/or bronchitis, the reopened claim 
must be adjudicated by the RO, de novo, prior to appellate 
consideration of the reopened claim.  In this regard, the 
Board additionally finds that further development of the 
record is indicated.

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2006).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2006). 

The record reflects that while in service, the veteran 
complained of, and sought treatment for her allergies as well 
as acute bronchitis.  As noted above, post-service clinical 
records reflect that the veteran sought treatment for 
bronchitis in 2002 and that she uses Albuterol and 
Flunisolide.  However, because the record does not 
demonstrate that the veteran has been afforded a VA 
examination to determine the nature and etiology of her 
symptomology, the Board finds that a VA examination and 
clinical opinion is warranted.  Such would be useful in the 
de novo adjudication of the veteran's claim.

The veteran asserts that service connection is warranted for 
a psychiatric disability, to include PTSD due to in-service 
personal assault.  Post service treatment records reflect 
that she has been diagnosed with various psychiatric 
disabilities including PTSD, depression, bipolar affective 
disorder, adjustment disorder, and anxiety.  Her service 
medical records also reflect that in August 1984, she sought 
treatment at the Mental Health Clinic for anger and 
frustration with her job.  With respect to her PTSD, the 
veteran has indicated that while serving in the Army National 
Guard in Germany, she was sexually assaulted by an officer 
for whom she was acting as a driver.  However, the record 
does not demonstrate that an attempt has been made to verify 
the veteran's stressors or that she has been afforded a VA 
clinical examination and opinion to determine the nature and 
etiology of her psychiatric disabilities.  Therefore, the 
Board finds that the issue must be remanded for such VA 
examination and stressor verification. Such would be useful 
in the de novo adjudication of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter as to the 
service connection issues that are the 
subject of this remand, in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
and any other applicable legal precedent.  
Specifically, the appellant and her 
representative should be informed of all 
information and evidence needed to 
substantiate and complete the claims, 
which information and evidence, if any, 
that she is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  VA must also request 
that the claimant provide any evidence in 
her possession that pertains to the 
claims.  The veteran must be apprised 
that a disability rating and an effective 
date for the award of benefits will be 
assigned if service connection is 
awarded.

The veteran must also be advised of 
alternate sources of evidence for 
verification of personal assaults, as 
contained in 38 C.F.R. § 3.304(f)(3) 
(2006) and the VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, Par. 5.14d.  

2.  Contact the veteran and request that 
she furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom she has received 
treatment for her respiratory and 
psychiatric disabilities, including PTSD 
since her discharge from service.  After 
securing the necessary authorizations for 
release of this information, seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  Thereafter, undertake all necessary 
development to verify the alleged in-
service stressors.  The RO must document 
in the record if any alleged stressor, to 
include due to personal assault, is 
deemed verified by VA.

4.  The veteran should be scheduled for a 
complete and thorough VA examination by a 
psychiatrist to determine the nature and 
etiology of all current psychiatric 
disabilities, to include PTSD, 
depression, bipolar affective disorder, 
adjustment disorder, and anxiety.
If an in-service stressor is deemed 
verified by VA, the psychiatrist must 
express an opinion as to whether the 
veteran meets the criteria for PTSD 
contained in DSM- IV, and if she meets 
such criteria, whether PTSD can be 
related to the stressor reported by the 
veteran and deemed by VA as having 
occurred during the veteran's active 
service.

The examiner should be also requested to 
furnish an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any diagnosed 
psychiatric disability is etiologically 
related to service, to include any 
clinically documented psychiatric 
findings and diagnoses identified in 
service.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior, and 
pursuant, to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  All opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

5.  The veteran should also be scheduled 
for a complete and thorough VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
all current respiratory disabilities.

The examiner should be also requested to 
furnish an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any current 
respiratory disability is etiologically 
related to service, to include the 
veteran's documented treatment for 
allergies and acute bronchitis in 
service.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior, and 
pursuant, to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  All opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

6.   Following completion of the above, 
the claims should be readjudicated.  If 
any benefit sought on appeal is not 
granted, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The claims should be returned 
to the Board as warranted.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


